Citation Nr: 1751289	
Decision Date: 11/09/17    Archive Date: 11/17/17

DOCKET NO.  14-06 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1. Entitlement to service connection for hepatitis-C.

2. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Lawrence W. Stokes, Jr., Agent


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

S. Mountford, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1971 to March 1974.

This matter comes before the Board of Veterans' Appeals (Board) from the September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The Veteran appeared at an August 2017 hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record. 

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Prior to the promulgation of a decision on the issue of entitlement to service connection for hepatitis-C, the Veteran withdrew his claim.

2. The Veteran's claim for entitlement to service connection for an acquired psychiatric disorder, to include PTSD, was last denied in a December 2006 rating decision; the Veteran did not file a timely notice of disagreement with respect to that decision or submit any pertinent evidence within the appeal period, and the decision became final.

3. Evidence added to the record subsequent to the expiration of the appeal period is not cumulative or redundant of evidence previously of record and raises a reasonable possibility of substantiating the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder, to include PTSD.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of the issue of entitlement to service connection for hepatitis-C have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016)

2. New and material evidence has been received to reopen the claim for entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Hepatitis-C

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  A substantive appeal may be withdrawn by the Veteran or his authorized representative in writing or at a hearing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.

At his August 2017 Board hearing, the Veteran's representative indicated that the Veteran wished to withdraw the issue of entitlement to service connection for hepatitis-C.  Thus, there remains no allegation of error of fact or law for the Board to address with respect to the above issue.  Accordingly, the Board does not have jurisdiction over this issue, and dismissal is warranted.




Acquired Psychiatric Disorder-New and Material Evidence

Given the favorable nature of the Board's decision to reopen the Veteran's claim and to remand the claim on the merits, further discussion of VA's duties to notify and assist the claimant with respect to the claim to reopen is not necessary.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016) 

The Veteran seeks to reopen a previously denied claim seeking entitlement to service connection for an acquired psychiatric disorder.

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement and substantive appeal are filed within the applicable time limits.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2016).  If a claim has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

VA must review all of the evidence submitted since the last final decision on any basis in order to determine whether the claim may be reopened.  Evans v. Brown, 9 Vet. App. 273 (1996).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  The only exception would be where evidence presented is inherently incredible.  Justus v. Principi, 3 Vet. App. 510 (1992). 

The Veteran's original claim seeking compensation for an acquired psychiatric disorder was denied in a December 2006 rating decision because at the time of the Veteran's claim there was no evidence of current diagnosis of an acquired psychiatric disorder or confirmation of an in-service stressor.  The Veteran did not appeal that decision, nor was any new and material evidence submitted within the appeal period, and the decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

The Veteran requested to reopen this claim in February 2009.  In September 2009, the RO denied reopening the claim and denied the claim on its merits.

Evidence added to the record since the December 2006 rating decision includes, in pertinent part, VA treatment records.  For example, a VA record dated in February 2009 notes that the Veteran recently had an intake appointment with mental health for possible treatment of PTSD symptoms.  The Veteran also testified regarding stressful incidents in service.  The Board finds that this evidence is new, as it has never previously been before agency decision makers, and material, as it relates to an unestablished fact necessary to substantiate the claim.  Accordingly, the Board finds this evidence raises a reasonable possibility of substantiating the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder, and the claim is reopened.


ORDER

The appeal of entitlement to service connection for hepatitis-C is dismissed.

As new and material evidence has been received, the previously denied claim of entitlement to service connection for an acquired psychiatric disorder is reopened.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016). 

The Veteran contends that he currently has a psychiatric disorder that was caused by his military service.  Specifically, the Veteran contends that during his time on an aircraft carrier during the Vietnam War, he witnessed violent race riots, planes crashing, and an individual being shot. 

In December 2010, the Veteran underwent an initial VA PTSD evaluation.  The physician stated that although the Veteran exhibits several PTSD stress symptoms secondary to his combat exposure, he presently did not meet the criteria for PTSD under the DSM-IV.  Alternatively, the physician diagnosed the Veteran with anxiety.  During the December 2010 evaluation, the Veteran also stated that prior to entering the military, at age 12, he witnessed a man shoot another man during a drive-by shooting, in which the gunman then pointed the gun at the Veteran and his friend.

Additionally, in October 2013, a mental health outpatient note states that the Veteran suffers from depressive disorder with depressive symptoms in part related to deaths of significant family members in his life.  The physician also stated that the Veteran has anxiety disorder by history, with a subthreshold of PTSD.

Thereby, the Board finds that prior to considering the merits of the Veteran's claim, he should be afforded the appropriate VA examinations to determine the nature and etiology of any diagnosed acquired psychiatric disorder.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159 (c)(4).  

Since the claims file is being remanded, it should be updated to include any outstanding VA treatment records.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment records and associate those documents with the Veteran's claims file. 

2.  The RO should undertake any appropriate attempt to verify stressors set forth during the Veteran's testimony.

3. Once the above development has been completed, forward a copy of the Veteran's claims file, to include a copy of this Remand, to a qualified VA medical professional for a VA examination.   

4.  The examiner must first identify all diagnosed psychiatric disorders, as characterized by the DSM-IV, to include, but not limited to, PTSD, depressive disorder, and anxiety.

After reviewing the record, and with consideration of the Veteran's lay statements regarding the traumatic events he witnessed in service, the examiner is asked to address the following for each diagnosis:

Is it at least as likely as not (a 50 percent probability or greater), that any diagnosed psychiatric disorder began in service, was caused by service, or is otherwise related to the Veteran's military service?

The VA examiner should take into consideration any pre- or post-service stressors that may have contributed to any diagnosed psychiatric disorder.

The VA examiner should indicate that the claims file was reviewed.  All opinions provided must be thoroughly explained and an adequate rationale for any conclusions reached must be provided.  If any requested opinion cannot be provided without resort to speculation, the medical professional should state and explain why an opinion cannot be provided without resort to speculation.

5.  The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for any scheduled examination, documentation showing that he was properly notified of the examination must be associated with the evidence of record.

6.  Following completion of the above, and a review of any additional evidence received, the RO should also undertake any other development it deems to be necessary, to include, if warranted, an addendum medical opinion which considers any newly received evidence.

7.  Then, the RO should readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran should be provided a supplemental statement of the case and be given an adequate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to any final outcome warranted.  
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


